 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00188-LJO-SKO
12                                Plaintiff,             STIPULATION REGARDING SENTENCING
                                                         DATE; FINDINGS AND ORDER
13                          v.
                                                         DATE: JANUARY 13, 2020
14   BRYAN LEMONS,                                       TIME: 10:30 a.m.
                                                         COURT: Hon. Lawrence J. O'Neill
15                                Defendant.
16

17                                               STIPULATION

18          IT IS HEREBY STIPULATED, by and between the parties, through their respective counsel,

19 Assistant United States Attorney Grant Rabenn, counsel for plaintiff, and William Pitman, counsel for

20 defendant Bryan Lemons, that the sentencing hearing currently scheduled for January 13, 2020, at 10:30
21 a.m. may be continued to March 30, 2020, at 10:30 a.m.

22          Probation is currently in the process of preparing the Presentence Investigation Report (“PSR”)

23 pertaining to Mr. Lemons. Sentencing is currently scheduled for January 13, 2020. Undersigned

24 counsel is in need of additional time in order to compile documents and materials relevant for sentencing

25 purposes. In addition, counsel for Mr. Lemons has a trial beginning on January 6, 2020, which will

26 likely prevent him from being able to appear on the current sentencing date of January 13, 2020. The
27 government does not oppose this request. The March 30, 2020 date is a mutually agreeable date for both

28 parties. As this is a sentencing hearing, no exclusion of time is necessary.

      STIPULATION                                        1
30
 1        IT IS SO STIPULATED.

 2

 3
     Dated: December 5, 2019                   MCGREGOR W. SCOTT
 4                                             United States Attorney
 5
                                               /s/ GRANT B. RABENN
 6                                             GRANT B. RABENN
                                               Assistant United States Attorney
 7

 8
     Dated: December 5, 2019                   /s/ WILLIAM PITMAN
 9                                             WILLIAM PITMAN
10                                             Counsel for Defendant
                                               BRYAN LEMONS
11

12

13
                                   FINDINGS AND ORDER
14
          IT IS SO FOUND.
15

16 IT IS SO ORDERED.

17     Dated:   December 6, 2019               /s/ Lawrence J. O’Neill _____
                                       UNITED STATES CHIEF DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28

     STIPULATION                           2
30
